Exhibit 10.15

 

LIMITED GUARANTY

 

In order to induce Citigroup Global Markets Realty Corp. (“Citigroup”) to (i)
purchase Mortgage Loans from NC Capital Corporation (“NC Capital”) and New
Century Credit Corporation (“NC Credit”) pursuant to the Amended and Restated
Purchase and Sale Agreement dated as of October 1, 2004 (the “Purchase and Sale
Agreement”) and (ii) in respect of Mortgage Loans, to provide financing to NC
Capital and NC Credit (collectively, the “NC Entities”), each, a wholly-owned
indirect subsidiary of New Century Financial Corporation (f/k/a New Century
REIT, Inc.) (the “Guarantor”), pursuant to the Amended and Restated Letter
Agreement, dated as of October 1, 2004 (the “Letter Agreement” and, collectively
with the Purchase and Sale Agreement, the “Agreements”), the Guarantor hereby
absolutely, unconditionally and irrevocably guarantees the due and punctual
payment of the NC Entities’ obligations under the Agreements when and as due,
whether at stated payment dates, at maturity, by acceleration or otherwise, and
all other monetary obligations of the NC Entities to Citigroup or its affiliates
pursuant to the Agreements, including without limitation costs (the
“Obligations”). The Guarantor further agrees that the Obligations may be
extended and renewed, in whole or in part, in accordance with the provisions of
the Agreements without notice to or further assent from it, and that it will
remain bound upon its guarantee notwithstanding any extension or renewal of any
Obligations by Citigroup. Capitalized terms used herein but not defined herein
shall have the meaning set forth in the Agreements.

 

In furtherance of the foregoing and not in limitation of any other right which
Citigroup may have at law or in equity against the Guarantor by virtue hereof,
upon the occurrence of an event requiring the payment by the NC Entities of any
Obligations, the Guarantor hereby promises to and will, upon receipt of written
demand by Citigroup, forthwith pay, or cause to be paid, to Citigroup in cash
the amount of such unpaid Obligations, and thereupon Citigroup shall, in a
reasonable manner, assign the collateral in respect of the Obligations owed to
it and paid by the Guarantor pursuant to this Limited Guaranty to the Guarantor,
or make such disposition thereof as the Guarantor shall direct (all without
recourse to and without representation or warranty by Citigroup).

 

Upon payment by the Guarantor of any sums to Citigroup as provided above, all
rights of the Guarantor against any NC Entity arising as a result thereof by way
of right of subrogation or otherwise shall in all respects be subordinated and
junior in right of payment to the prior indefeasible payment in full of all the
Obligations to Citigroup.

 

The Guarantor waives presentment to, demand of payment from and protest to the
NC Entities of any of the Obligations, and also waives notice of acceptance of
its guarantee and notice of protest for nonpayment. The obligations of the
Guarantor hereunder shall not be affected by (a) the failure of Citigroup to
assert any claim or demand or to enforce any right or remedy against any NC
Entity under the provisions of the Agreements or otherwise; (b) any rescission,
waiver, amendment or modification of any of the terms or provisions of the
Agreements or any other agreement or (c) the release of any security held by
Citigroup for the Obligations or any of them.

 

The Guarantor further agrees that its guarantee constitutes a guarantee of
payment when due and not of collection, and waives any right to require that any
resort be had by Citigroup to

 



--------------------------------------------------------------------------------

any security held for payment of the Obligations or to any balance of any
deposit account or credit on the books of Citigroup in favor of a NC Entity or
any person.

 

The Guarantor hereby represents and warrants that it is a qualified real estate
investment trust (“REIT”) under Section 856 of the Internal Revenue Code of
1986, as amended and it is in compliance with all provisions of the Code
governing its REIT status. The Guarantor covenants and agrees that it will take
all steps necessary to maintain its status as a REIT.

 

The Guarantor will at all times (a) maintain a Tangible Net Worth, on a
consolidated basis, during each fiscal year, of not less than the sum of (i)
$750,000,000 and (ii) fifty percent (50%) of all subsequent capital raises as of
the last day of each of its fiscal quarters; (b) maintain a ratio of Total
Indebtedness to Tangible Net Worth as of the last day of each fiscal quarter of
greater than 12:1, and (c) maintain, on a consolidated basis, cash, and Cash
Equivalents in an amount not less than $60,000,000. The Guarantor hereby
covenants to execute and deliver to Citigroup a quarterly certification
substantially in the form of Exhibit A attached hereto within thirty (30) days
following the end of each fiscal quarter of the Guarantor. For the purposes of
this paragraph, the following terms shall have the following meanings:

 

(i) Cash Equivalents shall mean (a) securities with maturities of 90 days or
less from the date of acquisition issued or fully guaranteed or insured by the
United States government or any agency thereof, (b) certificates of deposit and
eurodollar time deposits with maturities of 90 days or less from the date of
acquisition and overnight bank deposits of any commercial bank having capital
and surplus in excess of $500,000,000, (c) repurchase obligations of any
commercial bank satisfying the requirements of clause (b) of this definition,
having a term of not more than seven days with respect to securities issued or
fully guaranteed or insured by the United States government, (d) commercial
paper of a domestic issuer rated at least A-1 or the equivalent thereof by
Standard and Poor’s Ratings Group (“S&P”) or P-1 or the equivalent thereof by
Moody’s Investors Service, Inc. (“Moody’s”) and in either case maturing within
90 days after the day of acquisition, (e) securities with maturities of 90 days
or less from the date of acquisition issued or fully guaranteed by any state,
commonwealth or territory of the United States, by any political subdivision or
taxing authority of any such state, commonwealth or territory or by any foreign
government, the securities of which state, commonwealth, territory, political
subdivision, taxing authority or foreign government (as the case may be) are
rated at least A by S&P or A by Moody’s, (f) securities with maturities of 90
days or less from the date of acquisition backed by standby letters of credit
issued by any commercial bank satisfying the requirements of clause (b) of this
definition or (g) shares of money market mutual or similar funds which invest
exclusively in assets satisfying the requirements of clauses (a) through (f) of
this definition.

 

(ii) Tangible Net Worth shall mean, as of any date of determination, the
consolidated excess of the total assets over total liabilities (determined in
accordance with GAAP) of any person and its subsidiaries, less the consolidated
net book value of all assets of such person and its subsidiaries (to the extent
reflected as an asset in the balance sheet of such person or any of its
subsidiaries at such date) which will be treated as intangibles under GAAP,
including, without limitation, such items as deferred financing

 



--------------------------------------------------------------------------------

expenses, net leasehold improvements, goodwill, trademarks, trade names, service
marks, copyrights, patents, licenses and unamortized debt discount and expense;
provided, that interest-only strips, residual interests or reserve certificates
issued in connection with a public or private securitization transaction owned
by such person shall not be treated as intangibles for purposes of this
definition.

 

The obligations of the Guarantor hereunder shall not be subject to any
reduction, limitation, impairment or termination for any reason, including,
without limitation, any claim of waiver, release, surrender, alteration or
compromise, and shall not be subject to any defense or setoff, counterclaim,
recoupment or termination whatsoever by reason of the invalidity, illegality or
unenforceability of the Obligations or otherwise. Without limiting the
generality of the foregoing, the obligations of the Guarantor hereunder shall
not be discharged or impaired or otherwise affected by the failure of Citigroup
to assert any claim or demand or to enforce any remedy under the Agreements or
any other agreement, by any waiver or modification on any thereof, by any
default, failure or delay, willful or otherwise, in the performance of the
Obligations, or by any other act or omission which may or might in any manner or
to any extent vary the risk of the Guarantor or otherwise operate as a discharge
of the Guarantor as a matter of law or equity; provided that the Agreements
shall not be amended without the prior consent of the Guarantor.

 

The Guarantor further agrees that its guarantee shall continue to be effective
or be reinstated, as the case may be, if at any time payment, or any part
thereof, of principal of or interest on any Obligation is rescinded or must
otherwise be restored by Citigroup upon the bankruptcy or reorganization of any
NC Entity or otherwise, all as though such payment had not been made.

 

The Guarantor hereby irrevocably and unconditionally consents to submit to the
exclusive jurisdiction of the federal and New York State courts located in the
City of’ New York for any action, suit or proceeding instituted by Citigroup to
enforce this Limited Guaranty. The Guarantor further agrees that service of any
process, summons, notice or documents by U.S. registered or certified mail to
the Guarantor’s address set forth below shall be effective service of process
for any such proceeding. The Guarantor hereby irrevocably and unconditionally
waives any objection the Guarantor may have at any time to the venue or forum of
any such proceeding brought in such a court.

 

[Signature Page Follows]

 



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned has executed this Limited Guaranty on the
day and year set forth below,

 

Dated: October 1, 2004

 

NEW CENTURY FINANCIAL

CORPORATION (f/k/a/ New Century REIT, Inc.)

By:

 

/s/ Patrick Flanagan

Name:

 

Patrick Flanagan

Title:

 

Executive Vice President

By:

 

/s/ Brad A. Morrice

Name:

 

Brad A. Morrice

Title:

 

President

 



--------------------------------------------------------------------------------

EXHIBIT A

 

FORM OF QUARTERLY CERTIFICATION

 

I,                                                          ,
                                                                      of New
Century Mortgage Corporation (the “Company”), do hereby certify that:

 

(i) the Company is in compliance with all provisions and terms of the Limited
Guaranty, dated as of October 1, 2004 (the “Guaranty”), by the Company in favor
of Citigroup Global Markets Realty Corp.;

 

(ii) the Company has maintained a Tangible Net Worth, on a consolidated basis,
during each fiscal year, of not less than the sum of (i) $750,000,000 and (ii)
fifty percent (50%) of all subsequent equity capital raises as of the last day
of each of its fiscal quarters;

 

(iii) the Company has maintained a ratio of Total Indebtedness to Tangible Net
Worth as of the last day of each fiscal quarter of greater than 12:1; and

 

(iv) the Company has maintained, on a consolidated basis, cash, and Cash
Equivalents in an amount not less than $60,000,000.

 

Capitalized terms used but not defined herein shall have the meanings assigned
thereto in the Guaranty.

 

IN WITNESS WHEREOF, I have signed this certificate and affixed the seal of the
Company.

 

Date:                            , 200  

 

 

Name:

Title:

 



--------------------------------------------------------------------------------

[SEAL]

 

I,                                     ,
                                              of the Company, do hereby certify
that                              is the duly elected or appointed, qualified
and acting             of the Company, and the signature set forth above is the
genuine signature of such officer on the date hereof.

 

 

Name:

Title:

 